In its discretion the court at Special Term declined to discharge from an alimony order a defaulting defendant who, in violation of our decree, had within three months remarried in Mew Jersey. Besides being a disobedience, his act consisted also in taking on himself a new financial responsibility which tended to prevent him from paying the sums directed for plaintiff’s support. His conduct, therefore, cannot commend his appeal to a Mew York court. (Ryer v. Ryer, 33 Hun, 116.) As appellant makes out no ground for us to interfere with the refusal of the court at Special Term to relieve him, the order is affirmed, with ten dollars costs and disbursements. Jenks, P. J., Thomas, Stapleton, Mills and Putnam, JJ., concurred.